UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to 000-30379 (Commission File Number) Chembio Diagnostics, Inc. (Exact name of registrant as specified in its charter) Nevada 88-0425691 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 3661 Horseblock Road Medford, New York 11763 (Address of principal executive offices including zip code) (631) 924-1135 (Registrant’s telephone number, including area code) N/A (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company[X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X As of May 8, 2013, the Registrant had 9,286,114 shares outstanding of its $.01 par value common stock. Quarterly Report on FORM 10-Q For The Quarterly Period Ended March 31, 2013 Table of Contents Chembio Diagnostics, Inc. Page Part I. FINANCIAL INFORMATION: Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012. 2 Condensed Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2013 and 2012. 3 Condensed Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2013 and 2012. 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 to 12 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 4. Controls and Procedures 23 Part II. OTHER INFORMATION: Item 6.Exhibits 23 SIGNATURES 25 EXHIBITS PART I Item 1. FINANCIAL STATEMENTS CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS AS OF - ASSETS - March 31, 2013 December 31, 2012 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $24,000 and $58,000 at March 31, 2013 and December 31, 2012, respectively Inventories Prepaid expenses and other current assets TOTAL CURRENT ASSETS FIXED ASSETS, net of accumulated depreciation OTHER ASSETS: Deferred tax asset, net of valuation allowance License agreements, net of current portion Deposits on manufacturing equipment Deposits and other assets TOTAL ASSETS $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY - CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Current portion of loans payable - Customer deposits TOTAL CURRENT LIABILITIES OTHER LIABILITIES: Loans payable - net of current portion - TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ EQUITY: Preferred stock – 10,000,000 shares authorized, none outstanding - - Common stock - $.01 par value; 100,000,000 shares authorized, 8,086,114 and 8,036,232 shares issued and outstanding for March 31, 2013 and December 31, 2012, respectively Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to condensed consolidated financial statements 2 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED (Unaudited) March 31, 2013 March 31, 2012 REVENUES: Net product sales $ $ R&D, milestone and grant revenue TOTAL REVENUES Cost of product sales GROSS MARGIN OPERATING EXPENSES: Research and development expenses Selling, general and administrative expenses INCOME FROM OPERATIONS OTHER INCOME (EXPENSE): Interest income Interest expense ) ) ) INCOME BEFORE INCOME TAXES Income tax provision NET INCOME $ $ Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average number of shares outstanding, basic Weighted average number of shares outstanding, diluted See accompanying notes to condensed consolidated financial statements 3 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED (Unaudited) March 31, 2013 March 31, 2012 CASH FLOWS FROM OPERATING ACTIVITIES: Cash received from customers and grants $ $ Cash paid to suppliers and employees ) ) Interest received Interest paid ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of and deposits on fixed assets ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from option and warrant exercises Expenses from sale of common stock ) - Payment of loan obligation ) ) Payment of capital lease obligation - ) Net cash provided by (used in) financing activities ) (DECREASE) IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents - beginning of the period Cash and cash equivalents - end of the period $ $ RECONCILIATION OF NET INCOME TO NET CASH PROVIDED BY OPERATING ACTIVITIES: Net Income $ $ Adjustments: Depreciation and amortization Provision for deferred taxes (Recovery of) Provision for doubtful accounts ) Share based compensation Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities ) Net cash provided by operating activities $ $ Supplemental disclosures for non-cash investing and financing activities: Deposits on manufacturing equipment transferred to fixed assets $ $ See accompanying notes to condensed consolidated financial statements 4 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (UNAUDITED) NOTE1 — DESCRIPTION OF BUSINESS: Chembio Diagnostics, Inc. (the “Company” or “Chembio”) and its subsidiary, Chembio Diagnostic Systems, Inc., develop, manufacture, and market rapid diagnostic tests that detect infectious diseases. The Company’s main products are three rapid tests for the detection of HIV antibodies in whole blood, serum and plasma samples, two of which were approved by the FDA in 2006; the third is sold for export only.Lateral Flow Rapid HIV tests represented 78% of the Company’s product revenues in the first three months of 2013.The Company’s products based on its patented Dual Path Platform (DPP®) platform represented approximately 18% of the Company’s product revenues in the first three months of 2013. The Company also has other rapid tests that together represented approximately 4% of sales in the first three months of 2013.The Company’s products are sold to medical laboratories and hospitals, governmental and public health entities, non-governmental organizations, medical professionals and retail establishments both domestically and internationally. Chembio’s products are sold under the Company’s STAT PAK®, SURE CHECK® or DPP® registered trademarks, or under the private labels of its marketing partners.For example the Clearview® label is owned by Alere, Inc. (“Alere”), which is the Company’s exclusive marketing partner for its rapid HIV lateral flow test products in the United States.These products employ lateral flow technologies that are proprietary and/or licensed to the Company.All of the Company’s products that are currently being developed are based on its patented Dual Path Platform (DPP®), which is a unique diagnostic point-of-care platform that has certain advantages over lateral flow technology.In December 2012, the Company received FDA approval for its DPP® HIV 1/2 Assay for the detection of HIV antibodies in saliva, whole blood, serum and plasma samples. NOTE2 — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: a) Basis of Presentation: The preceding (a) condensed consolidated balance sheet as of December 31, 2012, which has been derived from audited financial statements, and (b) the unaudited interim condensed consolidated financial statements as of March 31, 2013 and for the three-month periods ended March 31, 2013 and 2012, respectively, have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures, which are normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America, have been condensed or omitted pursuant to such rules and regulations, although we believe that the disclosures made are adequate to provide for fair presentation.The interim financial information should be read in conjunction with the Financial Statements and the notes thereto, included in the Company’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012, previously filed with the SEC. On May 30, 2012, the Company effected a 1-for-8 reverse split of its common stock.This was done to allow the Company to move to the NASDAQ trading market from the QTCQB market, which occurred on June 7, 2012.As a result of the stock split, the outstanding 63,967,263 common shares were reduced to 7,995,918 outstanding common shares on May 30, 2012.The effect of the reverse stock split has been retroactively reflected for all periods in these financial statements. In the opinion of management, all adjustments (which include normal recurring adjustments) necessary to present a fair statement of the Company’s condensed consolidated financial position as of March 31, 2013, its condensed consolidated results of operations for the three-month periods ended March 31, 2013 and 2012, respectively, and its condensed consolidated cash flows for the three-month periods ended March 31, 2013 and 2012, as applicable, have been made. The interim results of operations are not necessarily indicative of the operating results for the full fiscal year or any future periods. 5 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (UNAUDITED) b) Revenue Recognition The Company recognizes revenue for product sales in accordance with ASC 605, which provides that revenue is recognized when there is persuasive evidence of an arrangement, delivery has occurred or services have been rendered, the sales price is determinable, and collectability is reasonably assured.Revenue typically is recognized at time of shipment.Sales are recorded net of discounts, rebates and returns. For certain contracts, the Company recognizes revenue from non-milestone contracts and grant revenues when earned.Grants are invoiced after expenses are incurred.Revenues from projects or grants funded in advance are deferred until earned.As of March 31, 2013 and December 31, 2012, all advanced revenues were earned. The Company follows Financial Accounting Standards Board (“FASB”) authoritative guidance (“guidance”) prospectively for the recognition of revenue under the milestone method. The Company applies the milestone method of revenue recognition for certain collaborative research projects defining milestones at the inception of the agreement. c) Inventories: Inventories consist of the following at: March 31, 2013 December 31, 2012 Raw materials $ $ Work in process Finished goods $ $ d) Earnings Per Share: On May 30, 2012, the Company effected a 1-for-8 reverse split of its common stock.This was done to allow the Company to move to the NASDAQ trading market from the OTCQB market, which occurred on June 7, 2012.As a result of the stock split, the outstanding 63,967,263 common shares were reduced to 7,995,918 outstanding common shares on May 30, 2012.The effect of the reverse stock split has been retroactively reflected for all periods in these financial statements. Basic earnings per share is computed by dividing net income or loss by the weighted-average number of common shares outstanding for the period. Diluted income per share reflects the potential dilution from the exercise or conversion of other securities into common stock, but only if dilutive.The following securities, presented on a common share equivalent basis for the three-month periods ended March 31, 2013 and 2012, have been included in the earnings per share computations: For the three months ended March 31, 2013 March 31, 2012 Basic Diluted The following securities, presented on a common share equivalent basis for the three- month periods ended March 31, 2013 and 2012, have been included in the diluted per share computations as the exercise process of these securities were less than the stock price as of March 31, 2013 and 2012, respectively: For the three months ended March 31, 2013 March 31, 2012 1999 and 2008 Plan Stock Options 6 CHEMBIO DIAGNOSTICS, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2013 (UNAUDITED) There were 118,360 and 198,278 options outstanding as of March 31, 2013 and 2012, respectively, that were not included in the calculation of diluted per common share equivalent for the three months ended March 31, 2013 and 2012, respectively, because the effect would have been anti-dilutive as of March 31, 2013 and 2012, respectively. e) Employee Stock Option Plan: The Company had a 1999 Stock Option Plan (“SOP”).The total number of options available under the SOP was 375,000.As of March 31, 2013, there were 93,750 outstanding options under this SOP.No additional options may be issued under the SOP because it is more than 10 years after its adoption. Effective June 3, 2008, the Company’s stockholders voted to approve the 2008 Stock Incentive Plan (“SIP”), initially with 625,000 shares of Common Stock available to be issued.At the Annual Stockholder meeting on September 22, 2011, the Company’s stockholders voted to approve an increase to the shares of Common Stock issuable under the SIP by 125,000 to 750,000.Under the terms of the SIP, the Compensation Committee of the Company’s Board has the discretion to select the persons to whom awards are to be granted and the number of shares of common stock to be covered by each grant. Awards can be incentive stock options, restricted stock and/or restricted stock units. The awards become vested at such times and under such conditions as determined by the Compensation Committee.As of March 31, 2013, there were 105,551 options exercised, 618,439 options outstanding and 26,010 options or shares still available to be issued under the SIP. The weighted average estimated fair value, at their respective dates of grant, of stock options granted in the three-month periods ended March 31, 2013 and 2012 was $4.08 and $3.20 per share, respectively.The fair value of options at the date of grant was estimated using the Black-Scholes option pricing model. The expected volatility is based upon the historical volatility of our stock. The expected term is based on historical information. The assumptions made in calculating the fair values of options are as follows: For the three months ended March 31, 2013 March 31, 2012 Expected term (in years) 5 Expected volatility % % Expected dividend yield 0
